Order entered April 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01281-CV

   KENNETH W. MORRISON, RICK ADAMS, AND STONECOAT OF TEXAS, LLC,
                             Appellants

                                                 V.

                            JOHN D. PROFANCHIK, SR., Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-02057-2015

                                             ORDER
       This is an appeal from a jury trial. The record has been filed, and appellant’s brief is due

April 30, 2018.

       By motion filed April 18, 2018, the parties request the appeal be stayed. The parties

explain they have reached a confidential oral mediation agreement, but they do not anticipate the

agreement can be finalized until June 30, 2018. They request the appeal be stayed until July 16,

2018 so they can prepare and file the necessary dismissal documents.

       We GRANT the motion and DIRECT counsel to file status reports regarding the

settlement every thirty days from the date of this order until either a motion to dismiss is filed or

the case is reinstated. We ABATE the appeal until July 16, 2018. The appeal may be reinstated
sooner if the parties file a motion to dismiss before that date or fail to file the requested status

reports.




                                                     /s/     DAVID EVANS
                                                             JUSTICE